 In the MatterofYOUNGSTOWNSHEET AND TUBE COMPANY ANDYOUNGSTOWNMETAL PRODUCTS COMPANYandSTEELWORKERSORGANIZING COMMITTEECase No. R-2717.-Decided September 23, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon pay-roll check.Mr., J. C. Argetsinger,of Youngstown, Ohio, for the Company.Mr. Lee Pressman,ofWashington, D. C., for the Union.Mr. Frederic B. Parkes, 'end,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 9, 1941, Steel Workers Organizing Committee, hereincalled the Union, filed a petition with the National Labor RelationsBoard, herein called the Board, at Washington, D. C., as authorizedby the Board under Article III, Section 10 (a), of National LaborRelations Board Rules and Regulations--Series 2, as amended, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Youngstown Sheet and Tube Companyand Youngstown Metal Products Company,' Youngstown, Ohio,herein collectively called the Company, engaged in the manufacture,processing, sale, and distribution of iron, steel, and other metal prod-ucts at the Company's plants at South Chicago, Illinois and IndianaHarbor, Indiana, in the Chicago District and at the Company's plantsat Brier Hill, Struthers, Campbell, and Hubbard, Ohio in the Youngs-town District.The petition requested an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July11, 1941, the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 10 (b), of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-'YoungstownMetal ProductsCompany is a wholly owned subsidiary of YoungstownSheet andTube Companyand operates a plant atGirard, Ohio,adjacent to the Brier Hillplant of YoungstownSheet andTube Company.35 N. L R. B., No. 143660 YOUNGSTOWN SHEET AND TUBE, COMPANY ET AL.661tion and authorized the Acting Director of Field Division to conductit and to provide for an appropriate hearing upon due notice.On,July 9, 1941, the Company and the Union entered into a stipulation:for certification upon consent pay-roll check.Pursuant to the stipulation, a pay-roll check by comparison ofunion.dues ledger cards with the pay roll of the Company for theperiod ending June 1, 1941, was made from August 4 to 11, 1941,inclusive, for the Company's plants in the Youngstown District andon August 13 and 14, 1941, for its plants in the Chicago District,under the supervision of the Acting Director of the Field Division,,to determine the number of production and maintenance employeesof the Company, excluding executives, foremen, assistant foremen,supervisors who do not work with tools, watchmen, office employees,nurses, and clerical and salaried employees, -and excluding brick-layers at the Company's plants at South Chicago, Illinois, and Indi-ana Harbor, Indiana, in the Chicago District, who designated the,Union as their bargaining agency.On August 30, 1941, the ActingDirector of the Field Division, acting pursuant to the stipulations,issued and duly served upon the parties his Pay Roll Check Report.No objections to the report have been filed by any of the parties.In his report the Acting Director of the Field Division reportedthat the comparison of the union dues ledger cards with. the payroll of the Company showed that 8,828 out of 12,738 eligible em-ployees of the Company at its plants at Brier Hill, Struthers, Camp-bell, and Hubbard, Ohio, in the Youngstown District, were membersof the Union in good standing as of June 1, 1941, and that 5,972 outof 7,395 eligible employees of the Company at its plants at SouthChicago, Illinois, and Indiana Harbor, Indiana, in the Chicago Dis-trictwere members of the Union in good standing as of June 1,1941.Upon the basis of the stipulation, the Pay Roll Check Report, andthe entire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Youngstown Sheet and Tube Company andYoungstown Metal Products Company, Youngstown, Ohio, at theCompany's plants at South Chicago, Illinois, and Indiana Harbor,Indiana, in the Chicago District and at the Company's plants atBrier Hill, Struthers, Campbell, and Hubbard, Ohio, in the Youngs-town District, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All production and maintenance employees of the Companyat its plants at Brier Hill, Struthers, Campbell, and Hubbard, Ohio, 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Youngstown District and at its plants at South Chicago, Illi-nois,and Indiana Harbor, Indiana, in the Chicago District,exclud-ing executives,foremen, assistant foremen, supervisors who do notwork with tools, watchmen,office employees,nurses, and clerical andsalaried employees,and excluding bricklayers at the Company'splants at South Chicago,Illinois,and Indiana Harbor,Indiana, inthe Chicago District,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct.3.SteelWorkers Organizing Committee has been designated andselected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all the employees in said unit within themeaning of Section 9(a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that Steel Workers Organizing Committee,affiliatedwith the Congress of Industrial Organizations, has beendesignated and selected by a majority of the production and main-tenance employees of Youngstown Sheet and Tube Company andYoungstown Metal Products Company, Youngstown, Ohio, at theCompany's plants at Brier Hill, Struthers, Campbell, and Hubbard,Ohio, in the Youngstown District and at the Company's plants atSouth Chicago, Illinois, and Indiana Harbor, Indiana, in the Chi-cago District, excluding executives, foremen, assistant foremen, super-visorswho do not work with tools, watchmen, office employees,nurses, and clerical and salaried employees, and excluding brick-layers at the Company's plants at South Chicago, Illinois, and Indi-ana Harbor, Indiana, in the Chicago District, as their representativefor the purposes of collective bargaining, and that pursuant to theprovisions of Section 9 (a) of the Act, Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.